Citation Nr: 1519132	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS), to include as due to herbicide exposure.

2.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide exposure.

3.  Entitlement to service connection for headaches, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual Benefits Management System (VBMS) electronic claims file contains a copy of the January 2015 written brief by the Veteran's representative, private treatment records for prostate cancer, records not relevant to the claims on appeal, and duplicate copies of evidence already associated with the physical claims file.  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with the physical claims file as well.  The private treatment records for prostate cancer were submitted by the Veteran without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  Since the Substantive Appeal was received by the RO in May 2013, the Board will proceed with the initial review of these records.  See 38 U.S.C.A. § 7105, as amended by Public Law 112-154, section 501 (West 2014).

The issue of entitlement to service connection for prostate cancer has been raised by the record in a December 2013 statement associated with VBMS, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran served in Korea from October 1966 to November 1967.

2.  MGUS, benign prostatic hypertrophy, and headaches are not listed or contemplated among the diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e) .
3.  The Veteran did not sustain any injury, disease, or event, to include herbicide exposure, manifesting in MGUS, benign prostatic hypertrophy, or headaches during active service, nor were these disorders incurred during active service.

4.  Headaches is contemplated among the other organic diseases of the nervous system listed among chronic diseases under 38 C.F.R. § 3.309(a).

5.  Headaches did not manifest to a compensable degree within one year of separation from service, nor were symptoms of headaches chronic service or have been continuous since separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for MGUS, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6)(ii), 3.309(e) (2014).

2.  The criteria for entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6)(ii), 3.309(e) (2014).

3.  The criteria for entitlement to service connection for headaches, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), (a)(6)(ii), 3.309(a), (e) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent letters to the Veteran in September 2009 and November 2009 in connection with his claims for service connection on appeal, prior to the initial decision on the claims in April 2010.  These letters informed the Veteran of the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence. The letters also explained how disability ratings and effective dates are determined. Therefore, the Board finds that the duty to notify has been met.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service personnel records, service treatment records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein.

The Board does acknowledge that the Veteran has not been afforded VA examinations in connection with his claims on appeal.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, VA examinations are unnecessary to decide the claims on appeal, as such would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have an in-service event, injury, or disease or a diagnosis of headaches manifested in accordance with presumptive service connection regulations for chronic diseases.  Therefore, because there is no evidence of an in-service event, to include herbicide exposure, the Board finds that VA examinations are unnecessary. 38 C.F.R. § 3.159(c)(4)(i).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Service Connection Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as other organic diseases of the nervous system which may include headaches, when manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Due to the similar disposition for the claims of service connection for MGUS, benign prostatic hypertrophy, and headaches, the Board will address them in a common discussion below.

Analysis

At the outset, the Board acknowledges that review of the evidentiary record shows the Veteran has current diagnoses of the claimed disorders on appeal.  Specifically, MGUS and benign prostatic hypertrophy are noted in private treatment records during the appeal period, and the Veteran asserted he has headaches two to three times a week in the November 2009 VA Form 21-4138.  The Board finds that the Veteran is competent to provide evidence about observable symptoms, such as pain in the head, as it is personal knowledge that came through the use of his senses.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007).  Nevertheless, the element of an in-service occurrence has not been met in this case.

The Veteran contends that service connection is warranted for the claims on appeal due to herbicide exposure during his foreign military service in Korea in the Demilitarized Zone (DMZ) area.  Specifically, he asserted that Agent Orange was used to kill the foliage at the Maximum Security Area (MSA) base he was stationed, as noted in a September 2009 statement, and that dioxin was sprayed in Korea on the DMZ from 1966 to 1968, as noted in a November 2009 VA Form 21-4138 (Statement in Support of Claim).  He asserted in the April 2010 notice of disagreement that since he was assigned to "MSA 20, which was considered top secret, it would be very hard to get any information about the compound and its activities."  The Veteran also submitted an internet article titled "Agent Orange Units Sprayed Outside of Vietnam (Korea)."

Effective February 24, 2011, if it is determined that a veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, then it is presumed that the Veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv).  On the other hand, if a veteran alleges service along the DMZ between April 1968 and July 1969 and was assigned to a unit not identified by DoD, notification to the United States Joint Services Records Research Center (JSRRC) should be made to verify the location of the veteran's unit.  See M21-1, Part IV.II.2.C.10.p (December 16, 2011).

DoD has identified specific units that served along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Units of the 2nd Infantry Division include: 1st Battalion, 38th Infantry; 2nd Battalion, 38th Infantry; 1st Battalion,23rd Infantry; 2nd Battalion, 23rd Infantry; 3rd Battalion, 23rd Infantry; 2nd Battalion, 31st Infantry; 3rd Battalion, 32nd Infantry; 1st Battalion, 9th Infantry; 2nd Battalion, 9th Infantry; 1st Battalion, 72nd Armor; and 2nd Battalion, 72nd Armor.  See id. 

Review of the records shows that he served in Korea for 1 year and 18 days, as noted on his DD Form 214.  Service personnel records, particularly the DA Form 20, documents the Veteran served in Korea from October 18, 1966 to November 5, 1967 with the HqBtry 5th Battalion, 38th Artillery (attached 1/12 Artillery d/w MSA), then served as a security guard at Fort Gordon, Georgia from December 12, 1967 until separation from service in May 1968.  A November 1967 Letter of Commendation from the 2nd Infantry Division, 1st Battalion, 12th Artillery noted the Veteran "demonstrated top performance, professionalism and devotion to duty during the period October 18, 1966 to November 9, 1967."  His service treatment records also include a DA Form 2658 (Health Record - Abstract of Service) that notes the Veteran served at Fort Gordon beginning in December 1967.

The Board finds that this evidence shows the Veteran served in Korea prior to the presumed time frame from April 1968 to July 1969, and that he did not serve in a unit determined by DoD that operated in or near the Korean DMZ.  As such, the objective evidence of record outweighs the Veteran's assertions that he was exposed to Agent Orange while on tour of active duty in Korea.  The claimed disorders on appeal are also not listed or contemplated among the diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e).  Therefore, service connection for MGUS, benign prostatic hypertrophy, and headaches on a presumptive basis as due to exposure to certain herbicide agents is not available in this case.

The Board acknowledges the Veteran's submission of the internet article, as noted above.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Nonetheless, in this case, the Board finds the article carries little probative weight because it is not associated with an opinion by a medical professional to address its application with the Veteran's current disorders on appeal nor does it support an indication that the Veteran was exposed to herbicides during his service in Korea from May 1966 to November 1967.

In light of the findings of a current disability for the claims on appeal, as previously noted, the evidence of record does not establish that the Veteran sustained any injury, disease or event, to include herbicide exposure, during active service.  Thus, the second criteria to establish service connection on a direct basis has not been met.  Review of the Veteran's service treatment records are reveal no complaints, treatment, or diagnoses of MGUS, benign prostatic hypertrophy, and headaches.  In particular, the February 1964 pre-induction, May 1966 entrance, and June 1968 separation examination reports reveal clinical evaluation of the lymphatic, genitourinary, and neurological systems were normal.  On Reports of Medical History, dated May 1966 and June 1968, the Veteran marked no for having or ever having had a history of frequent or painful urination, frequent or severe headache, or head injury.  Additionally, on a May 1968 Statement of Medical Condition, the Veteran acknowledged that he underwent a separation medical examination more than three working days prior to his departure form place of separation and since then there has been no change in his medical condition.

The Board also finds that the Veteran's current diagnoses of MGUS, benign prostatic hypertrophy, and headaches were not incurred in service to establish service connection pursuant to 38 C.F.R. § 3.309(d).  The onset of these disorders are not shown in the Veteran's service treatment records discussed above and review of his post-service private treatment records document onset multiple years after separation from service.  

With regard to MGUS, Dr. H. M. informed Dr. M. F. that the Veteran was found to have MGUS since 1993.  In August 2009, Dr. M. F. stated the Veteran is being treated for MGUS and has had abnormally high protein in his blood since `93.  In September 2009, Dr. H. M. stated he ahs been treating the Veteran for MGUS since January 2002.  The Veteran acknowledged in a December 2009 statement that he was diagnosed with MGUS in 2002 by Dr. H. M. and continues to be monitored every three to four months.  In contrast, on the VA Form 21-526 (Application for Compensation and/or Pension Benefits), the Veteran indicated MGUS began in March 1993.  In light of any inconsistencies of record, the relevant evidence of record discussed above shows the Veteran's onset of MGUS was not in service and occurred multiple years after separation from service.

With regard to benign prostatic hypertrophy, in June 1994 Dr. G. R. noted the Veteran presented with complaints of difficulty urinating and Dr. E. C. stated the Veteran's diagnoses include benign prostatic hypertrophy and treated the Veteran from May 1994 to June 1994.  In February 2000, the Veteran was diagnosed with benign prostatic hyperplasia, definite malignancy not seen and notation of elevated prostate specific antigen (PSA) were found.  Within approximately one year, in March 2001, the Veteran complained of urinary retention, past medical history included prostatic hypertrophy, and he underwent a transurethral resection of the prostate for prostate enlargement.  Thus, the evidence of record shows the Veteran's onset of benign prostatic hypertrophy was not in service and occurred multiple years after separation from service.

With regard to headaches, as noted above, the Veteran asserted he has headaches two to three times a week in the November 2009 VA Form 21-4138.  The Veteran has not provided any more information regarding the length of time as to how long he has had these headaches and simply contends that they are due to herbicide exposure.  He was notified of his responsibility to provide such information in the November 2009 notice letter, April 2010 rating decision, and April 2013 statement of the case.  As a result, the Board find further finds that the Veteran's headaches were not incurred during in service, manifest to a compensable degree within one year of separation from service, nor were symptoms of headaches chronic service or have been continuous since separation from service.  Thus, service connection for headaches under the presumptions for chronic diseases have not been met.  See to 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for MGUS, to include as due to herbicide exposure, is denied.

Service connection for benign prostatic hypertrophy, to include as due to herbicide exposure, is denied.

Service connection for headaches, to include as due to herbicide exposure, is denied



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


